Case 1:21-cr-00259-TSC Document 13 Filed 03/26/21 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on January 8, 2021
UNITED STATES OF AMERICA : CRIMINAL NO.
v. MAGISTRATE NO. 21-MJ-303

MARK K. PONDER, : VIOLATIONS:
: 180U.S.C. §§ 111(a)(1) and (b)
Defendant. :  (Assaulting, Resisting, or Impeding
: Certain Officers Using a Dangerous

Weapon)
18 U.S.C. § 231(a)(3)
(Civil Disorder)
18 U.S.C. §§ 1512(c)(2), 2
(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1) and (b)(1)(A)
(Entering and Remaining in a Restricted
Building or Grounds with a Deadly or
Dangerous Weapon)
18 U.S.C. § 1752(a)(2) and (b)(1)(A)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)
18 U.S.C. § 1752(a)(4) and (b)(1)(A)
(Engaging in Physical Violence in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)
40 U.S.C. § 5104(e)(2)(D)
(Disorderly Conduct in
Capitol Building or Grounds)
40 U.S.C. § 5104(e)(2)(F)
(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00259-TSC Document 13 Filed 03/26/21 Page 2 of 6

COUNT ONE

On or about January 6, 2021, at approximately 2:31 p.m., within the District of Columbia,
MARK K. PONDER, using a deadly or dangerous weapon, that is, a pole, did forcibly assault,
resist, oppose, impede, intimidate, and interfere with, an officer and employee of the United States,
and of any branch of the United States Government (including any member of the uniformed
services), and any person assisting such an officer and employee, that is, an officer from the United
States Capitol Police or Metropolitan Police Department, while such officer or employee was
engaged in or on account of the performance of official duties, and where the acts in violation of
this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 111(a)(1) and (b))

COUNT TWO

On or about January 6, 2021, at approximately 2:31 p.m., within the District of Columbia,
MARK K. PONDER committed and attempted to commit an act to obstruct, impede, and interfere
with a law enforcement officer, that is, an officer from the United States Capitol Police or
Metropolitan Police Department, lawfully engaged in the lawful performance of his/her official
duties incident to and during the commission of a civil disorder, and the civil disorder obstructed,
delayed, and adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT THREE

On or about January 6, 2021, at approximately 2:32 p.m., within the District of Columbia,
MARK K. PONDER, using a deadly or dangerous weapon, that is, a pole, did forcibly assault,
resist, oppose, impede, intimidate, and interfere with, an officer and employee of the United States,

and of any branch of the United States Government (including any member of the uniformed
Case 1:21-cr-00259-TSC Document 13 Filed 03/26/21 Page 3 of 6

services), and any person assisting such an officer and employee, that is, an officer from the United
States Capitol Police or Metropolitan Police Department, while such officer or employee was
engaged in or on account of the performance of official duties, and where the acts in violation of
this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 111(a)(1) and (b))

COUNT FOUR
On or about January 6, 2021, at approximately 2:32 p.m., within the District of Columbia,
MARK K. PONDER committed and attempted to commit an act to obstruct, impede, and interfere
with a law enforcement officer, that is, an officer from the United States Capitol Police or
Metropolitan Police Department, lawfully engaged in the lawful performance of his/her official
duties incident to and during the commission of a civil disorder, and the civil disorder obstructed,
delayed, and adversely affected the conduct and performance of a federally protected function.
(Civil Disorder, in violation of Title 18, United States Code, Section 231 (a)(3))
COUNT FIVE
On or about January 6, 2021, at approximately 2:48 p.m., within the District of Columbia,
MARK K. PONDER, using a deadly or dangerous weapon, that is, a pole, did forcibly assault,
resist, oppose, impede, intimidate, and interfere with, an officer and employee of the United States,
and of any branch of the United States Government (including any member of the uniformed
services), and any person assisting such an officer and employee, that is, J.C. an officer from the

Metropolitan Police Department, while such officer or employee was engaged in or on account of
Case 1:21-cr-00259-TSC Document 13 Filed 03/26/21 Page 4 of 6

the performance of official duties, and where the acts in violation of this section involve physical
contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 111(a)(1) and (b))

COUNT SIX

On or about January 6, 2021, at approximately 2:48 p.m., within the District of Columbia,
MARK K. PONDER committed and attempted to commit an act to obstruct, impede, and interfere
with a law enforcement officer, that is, J.C., an officer from the Metropolitan Police Department,
lawfully engaged in the lawful performance of his/her official duties incident to and during the
commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected
the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT SEVEN

On or about January 6, 2021, within the District of Columbia and elsewhere, MARK K.
PONDER attempted to, and did, corruptly obstruct, influence, and impede an official proceeding,
that is, a proceeding before Congress, by entering and remaining on the United States Capitol
grounds without authority and by engaging in physical violence against officers while committing
an act of civil disorder.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, MARK K. PONDER did
unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

4
Case 1:21-cr-00259-TSC Document 13 Filed 03/26/21 Page 5 of 6

do so, and, during and in relation to the offense, did use and carry a deadly and dangerous weapon,
that is, a pole.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(1) and
(b)(1)(A))

COUNT NINE

On or about January 6, 2021, within the District of Columbia, MARK K. PONDER did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions, and, during and in relation to the
offense, did use and carry a deadly and dangerous weapon, that is, a pole.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section

1752(a)(2) and (b)(1)(A))

COUNT TEN

On or about January 6, 2021, in the District of Columbia, MARK K. PONDER did
knowingly engage in any act of physical violence against any person and property in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting, and, during and in relation to the offense, did use and carry a deadly and
dangerous weapon, that is, a pole.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or

Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and
(b)C)(A))
Case 1:21-cr-00259-TSC Document 13 Filed 03/26/21 Page 6 of 6

COUNT ELEVEN
On or ibm January 6, 2021, within the District of Columbia, MARK K. PONDER
willfully and knowingly engaged in disorderly and disruptive conduct within the United States
Capitol Grounds with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building of a hearing before
or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT TWELVE
On or about January 6, 2021, in the District of Columbia, MARK K. PONDER willfully
and knowingly engaged in an act of physical! violence within the United States Capito] Grounds.
(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,

United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

Oh py

Attorney of the United States in
and for the District of Columbia.
